DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
	Response to Amendment
1. This office action is in response to communications filed 12/01/2021 Claims 1, 4-10, 15-19 are amended. Claims 11-14 are previously presented. Claims 2 and 3 are canceled. Claim 20 is new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 11-14, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-110350, Kondo et al. (hereinafter Kondo) in view of U.S. Patent Application 2010/0141578, Horiuchi et al. (hereinafter Horiuchi).

2. 	Regarding Claim 1, Kondo discloses A control device (Fig. 2: remote control 40a) comprising:
 	an identification signal receiver configured to receive, from a control target device that transmits ([0020], The remote control device 40a receives the infrared information signal) or receives a directional wireless signal, an identification signal for identification of the control target device ([0020], 40a receives the infrared information signal indicating the device identification information of the desired controlled device and captures the device identification information); and
 	at least one processor configured to: 
 	wherein the reception of the identification signal for the identification of the control target device is based on the direction of the main body of the control device adjusted to a state that allows for the reception of the identification signal ([0007], When an inquiry signal is transmitted from a remote control device and a list of the devices having responded is displayed and the user is allowed to select the list of devices, [0030], The signal processing unit 411 d performs processing such as adjustment of the signal level and waveform shaping on the signal supplied from the selection switch 411 c, and supplies the processed signal as the reception signal RS to the microcomputer 432a);
 	transmit the control command to the control target device that has transmitted the identification signal ([0018], remote control signal IRm transmitted from the remote control device 40a. [0019], controlled device 21, 22 is in an operation state to receive control signal IRM).
 	However, Kondo does not explicitly disclose detect a direction of a main body of the control device, wherein the reception of the identification signal for the identification of the control target device is based on the direction of the main body of the control device adjusted to a state that allows for the reception of the identification signal;
 	calculate, based on a change in the detected direction of the main body, a control parameter to control the control target device specified by the identification signal:
 	generate a control command based on the control parameter: and
 	transmit the control command to the control target device that has transmitted the identification signal.
 	Horiuchi teaches detect a direction of a main body of the control device (Fig. 3; [0080], [0085], a remote controller position identifying unit 155 (position identifying device), wherein the reception of the identification signal for identification of the control target device is based on the direction of a main body of the control device ([0159], based on the position identification signal from the remote controller position identifying unit 155).
 	calculate, based on a change in the detected direction of the main body, a control parameter to control the control target device specified by the identification signal ([0122], the deviation amount of the remote controller 200 may be calculated and corrected based on infrared detection with respect to the identified position of the remote controller 200):
 	generate a control command based on the control parameter ([0066], Fig. 48: limits the range selectable and specifiable from an operation menu); and
 


4. 	Regarding Claim 11, Kondo discloses The control device according to claim 1, wherein the control target device is a speaker device, and the control command is a command to control a volume of the speaker device (well known in the art for the TV to output sound and user controlling volume via remote control).

5. 	Regarding Claim 12, Kondo discloses The control the control the control of the television device according to claim 1, wherein target device is a television receiver ([0022], television device), and command is a command to control a channel receiver (well known in the art).

6. 	Regarding Claim 13, Kondo discloses The control device according to claim 1, wherein the control target device is a lighting device ([0025], drives the light emitting element 312 b based on the information signal RE), and the control command is a command to control a brightness of the lighting device (well known in the art).

7. 	Regarding Claim 14, Kondo discloses The control device according to claim 1, wherein the control target device is a projector device ([0098], light projector 417), and the control command is a command to control a movement of content projected on a wall surface by the projector device ([0098], outputs the light beam while changing the direction of the light beam).

 	Regarding Claim 16, Kondo discloses The control device according to claim 1, wherein the control target device emits the identification signal by at least one of an infrared light having a specific light emission pattern, an electromagnetic wave output by a directional antenna ([0080], a direction of directivity of an antenna 415 coincides with a radiating direction of an infrared remote control signal IRm radiated from a transmitting part 440.), or an ultrasonic wave output by a directional speaker.

9. 	Claim 17 is a method claim, rejected with respect to the same limitation rejected in the device claim 1.
10. 	Claim 18 is a CRM claim, rejected with respect to the same limitation rejected in the device claim 1.
11. 	Claim 19 is a device claim, rejected with respect to the same limitation rejected in the device claim 1.

Allowable Subject Matter
 	
Claim  4, 5, 6, 7, 8 , 9, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422